DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 09/06/2022 has been considered. It is noted that claims 1, 11, and 20 have been amended. Claims 8 and 10 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7, 9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano et al (US 10,789,814) in view of Anton (US 2015/0105184).
Regarding claims 1 and 18-20: Palmisano et al discloses a system comprising: a plurality of processors; a plurality of memory devices (see abstract); and one or more display devices, wherein: the processors, the memory devices, and the one or more display devices are communicatively connected, and the plurality of memory devices collectively stores computer-executable instructions for controlling the processors to, collectively: receive information identifying a first player associated with a first device having at least one display device of the one or more display devices, at least one memory device of the memory devices, and at least one processor of the processors (see abstract; column 8, lines 29-45); cause a tournament graphical user interface (GUI) to be displayed on the at least one display device of the first device, the tournament GUI including a plurality of controls configured to display one or more unlocked tournament games that are available for play by the first player within a gaming tournament and one or more locked tournament games that are each available for play within the gaming tournament by the first player once unlocked for the first player (see column 12, lines 1-22); determine when one or more first conditions are met; cause, responsive to determining that the one or more first conditions are met, a first locked tournament game of the one or more locked tournament games indicated by the tournament GUI displayed on the at least one display device of the first device to transition to being an unlocked tournament game available for play by the first player (see column 12, lines 1-22); receive a first player game selection input via the tournament GUI displayed on the at least one display device of the first device, the first player game selection input associated with one of the one or more unlocked tournament games displayed by the tournament GUI displayed on the at least one display device of the first device (see column 12, lines 1-22); cause a first unlocked tournament game of the one or more unlocked tournament games to be presented for play via the at least one display device of the first device responsive, at least in part, to receipt of a player input via the ARISPO41US/P06105USP1U192tournament GUI displayed on the at least one display device of the first device (see column 12, lines 1-22); and adjust a first tournament score associated with the first player responsive to game outcomes in the first unlocked tournament game resulting from plays of the first unlocked tournament game (see column 12, lines 1-22). Palmisano et al further discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: obtain geolocation data indicating a location of the first device, and determine that the one or more first conditions are met by determining that the location of the first device is at least within a predetermined geographical area associated with the first locked tournament game (see column 9, lines 17-34, showing detection of the location where the wagering activity is taking place).  
In an analogous invention, Anton teaches wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: obtain geolocation data indicating a location of the first device, and determine that the one or more first conditions are met by determining that the location of the first device is at least within a predetermined geographical area associated with the first locked tournament game (see paragraph [0026], showing the geographical location data such as humidity, wind speed, etc. being determined and indicated to provide gaming information and game play data based on conditions being met).
It would have been obvious to a person of ordinary skill in the art before the invention was made to modify Palmisano’s wagering system as taught by Anton’s tournament played over a plurality of geographic locations for the purpose of having gaming outcomes determined based on geographical location of the participants and the device locations. This yields the expected result of increasing the user’s satisfaction and enjoyment of the system. 

Regarding claim 2: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a timer to be displayed as part of the tournament GUI, cause, prior to a start time of the gaming tournament, the timer to display a first countdown of time remaining until the gaming tournament starts, and cause, after the gaming tournament starts, the timer to display a second countdown of time remaining until the gaming tournament ends (see column 4, line 45- column 5, line 15, showing providing timing information for game play).

Regarding claim 3: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a control to be displayed as part of the tournament GUI that indicates a number of plays in the gaming tournament that are available to the first player for use in playing one or more of the unlocked tournament games indicated by the graphical user interface (see column 5, line 61 – column 6, line 19).  

Regarding claim 4: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a control to be displayed as part of the tournament GUI that indicates a number of perks that are available to the first player for use in the gaming tournament, wherein each perk is a redeemable benefit in the gaming tournament (see column 5, line 61 – column 6, line 19).

Regarding claim 5: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause one or more controls of the tournament GUI to indicate, for each type of perk of a plurality of types of perks that are earnable for use in the gaming tournament, the type of perk and a quantity of that type of perk that are available to the first player for use in the gaming tournament (see column 5, line 61 – column 6, line 19).  

Regarding claims 6 and 7: Palmisano et al discloses wherein the first device is an electronic gaming machine; wherein the first device is a mobile phone or a tablet computer (see column 11, lines 1-17).

Regarding claim 9: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively determine that the one or more first conditions are met by determining that the location of the first device is at least within the predetermined geographical area associated with the first locked tournament game for a determined period of time (see column 1, lines 23-45).  

Regarding claim 10: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: obtain geolocation data indicating a location of the first device, and determine that the one or more first conditions are met by determining that the location of the first device is within a predetermined geographical area associated with the first locked tournament game (see column 9, lines 17-34).  

Regarding claim 11: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: cause a game purchase GUI to be displayed on the at least one display device of the one of the one or more display devices, the game purchase GUI displaying a first purchase condition associated with the first locked tournament game, and receive input indicating that the player has met the first purchase condition, wherein the one or more first conditions are met when the first purchase condition is met (see column 1, lines 23-45).  

Regarding claim 12: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: determine when one or more second conditions are met, and cause the first player to be awarded items relating to the gaming tournament responsive to the one or more second conditions being met, wherein the one or more items are selected ARISPO41US/P06105USP1U194from the group consisting: of one or more plays for the gaming tournament, one or more perks that are redeemable for a benefit in the gaming tournament, and combinations thereof (see column 1, lines 23-45).    

Regarding claim 13: Palmisano et al discloses wherein the plurality of memory devices further collectively stores computer-executable instructions for further controlling the processors to, collectively: obtain geolocation data indicating a location of the first device, and determine that the one or more second conditions are met by determining that the location of the first device is at least within a predetermined geographical area (see column 9, lines 17-34).  

6.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano et al (US 10,789,814) in view of Anton (US 2015/0105184 and further in view of Weaver et al (US 2020/0364987).
Regarding claims 14-17: Palmisano et al discloses the invention substantially as claimed. 
However, Palmisano et al does not disclose wherein the predetermined geographical area is associated with a particular casino; wherein the predetermined geographical area at least partially overlaps with territory subject to tribal sovereignty; wherein at least 90% of the predetermined geographical area overlaps with the territory subject to tribal sovereignty; wherein all of the predetermined geographical area overlaps with the territory subject to tribal sovereignty.  
In an analogous invention, Weaver et al teaches wherein the predetermined geographical area is associated with a particular casino; wherein the predetermined geographical area at least partially overlaps with territory subject to tribal sovereignty; wherein at least 90% of the predetermined geographical area overlaps with the territory subject to tribal sovereignty; wherein all of the predetermined geographical area overlaps with the territory subject to tribal sovereignty (see abstract; paragraph [0003]).
It would have been obvious to a person of ordinary skill before the invention was made to modify Palmisano et al’s teaching as taught by Weaver’s invention for the purpose of having tournament games played on certain restricted locations only. This yields the expected result of increasing the user’s satisfaction in the game tournament. 

Response to Arguments
7.	Applicant’s arguments, see Applicant’s Argument/Remarks, filed 09/06/2022, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
	Applicant’s arguments with respect to the 35 USC 102 rejection of claim 1 have been considered but are moot because although contrary to the Applicant’s argument that Palmisano does not teach the claimed limitation from previous claim 8, the new ground of rejection includes a new combination of references that is moot to the Applicant’s argument based on teaching or matter specifically challenged in the argument.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715